DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1, 2, and 4-19 of U.S. Application 16/944,281 filed on November 19, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 2, 4, 10, 11, and 14 have been entered.
Claims 15-19 are added. 
Claim 3 has been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 11/19/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1, 2, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current measuring system, comprising: a busbar comprising a through-hole formed therethrough, wherein the through-hole has a closed contour that is defined by at least one internal sidewall of the busbar that fully encloses the through-hole within the busbar; he adapter piece being adapted to the geometry of the at least one internal sidewall, wherein the adapter piece is inserted into the through-hole such that it extends therethrough and is accommodated within the through-hole, wherein the adapter piece is fixed to the busbar including being in contact with the at least one internal sidewall of the busbar in combination with the other limitations of the claim. 

Claims 2, 4-9, and 15-18 are also allowed as they depend on allowed claim 1.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a method for current measurement, comprising: wherein the busbar comprises a through-hole formed therethrough, and wherein the through-hole has a closed contour that is defined by at least one internal sidewall of the busbar that fully encloses the through-hole within the busbar, at least one internal sidewall, and wherein mounting the magnetic field sensor chip in the sensor chip housing onto the busbar by means of the adapter piece includes inserting the adapter piece into the through-hole such that it extends therethrough and is accommodated within the through-hole in combination with the other limitations of the claim.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a method for mounting a magnetic field sensor chip on a busbar, wherein the busbar 

Claims 12-14 and 19 are also allowed as they depend on allowed claim 11.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868